Exhibit 10.4

 

SUBSIDIARY GUARANTEE

 

This Subsidiary Guarantee, dated as of November 16, 2016 (this “Guarantee”),
made by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Guarantors”), in favor of the
purchasers signatories (together with their permitted assigns, the “Secured
Parties”) to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated as of November 4, 2016, by and among NAC Global Technologies,
Inc., a Nevada corporation (the “Company”) and the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to sell and
issue to the Secured Parties, and the Secured Parties have agreed to purchase
from the Company the NACD Common Shares, subject to the terms and conditions set
forth therein;

 

WHEREAS, upon the filing and effectiveness of the Certificate of Designations
with the Secretary of State of the State of Nevada and pursuant to Section 2.5
of the Purchase Agreement, the Secured Parties shall automatically exchange the
NACD Common Shares for a like number of shares (the “Preferred Shares”) of the
Company’s Series A Convertible Preferred Stock, par value $0.001 per share
Preferred Shares and the Company shall to issue the Preferred Shares in exchange
for the NACD Common Shares;

 

WHEREAS, in the event that the filing of the Certificate of Designations with
the Secretary of State of the State of Nevada has not occurred by December 9,
2016 (or in the event that the Company receives comments from the Commission,
not later than December 30, 2016), then, the Company shall issue to the
Purchaser, in lieu of Preferred Shares, 5% Senior Secured Convertible Promissory
Note(s) due, subject to the terms therein, twelve (12) months from their date of
issuance (containing substantially similar terms and conditions to those
contained in the Certificate of Designations) in the aggregate subscription
amount of the Tranches actually funded by the Secured Parties as of such date in
accordance with the purchase schedule set forth in Section 2.1 of the Purchase
Agreement;

 

WHEREAS, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the NACD Common Shares; and

 

WHEREAS, as a material inducement to the Secured Parties to enter into the
Purchase Agreement and all the other agreements to be entered into in connection
therewith, the Secured Parties have requested the Guarantors and the Company
enter into this Guarantee.

 

NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
with the Secured Parties as follows:

 

1.           Definitions. Unless otherwise defined herein, terms defined in the
Purchase Agreement and used herein shall have the meanings given to them in the
Purchase Agreement. The words “hereof,” “herein,” “hereto” and “hereunder” and
words of similar import when used in this Guarantee shall refer to this
Guarantee as a whole and not to any particular provision of this Guarantee, and
Section and Schedule references are to this Guarantee unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The following
terms shall have the following meanings.

 



 

 



 

“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Obligations” means, in addition to all other costs and expenses of collection
incurred by the Secured Parties in enforcing any of such Obligations and/or this
Guarantee, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing to, of the Company or any
Guarantor to the Secured Parties, including, without limitation, all obligations
under this Guarantee, the Preferred Shares (or as applicable, the Notes), that
certain Security and Pledge Agreement (the “Security Agreement”), dated as of
the date hereof, among the Company, the Guarantors and the Secured Parties, the
other Transaction Documents, and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from any of the
Secured Parties as a preference, fraudulent transfer or otherwise as such
obligations may be amended, supplemented, converted, extended or modified from
time to time. Without limiting the generality of the foregoing, the term
“Obligations” shall include, without limitation: (i) principal of, dividends,
and any other amounts owed on the Preferred Shares as set forth in the
Certificate of Designations (or as applicable, principal, of, and interest on
the Notes); (ii) any and all other fees, indemnities, costs, obligations and
liabilities of the Company or any Guarantor from time to time under or in
connection with this Guarantee, the Certificate of Designations, the NACD Common
Shares (or as applicable subsequent to the exchange pursuant to Section 2.5 of
the Purchase Agreement, the Preferred Shares or the Notes), the Security
Agreement, and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith; and (iii) all amounts
(including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Company or any
Guarantor.

 

2.             Guarantee.

 

(a)           Guarantee.

 

(i)          The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantee to the Secured Parties and their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.

 



 2 

 

 

(ii)         Notwithstanding anything herein or in any other Transaction
Document to the contrary, the maximum liability of each Guarantor hereunder and
under the other Transaction Documents shall in no event exceed the amount which
can be guaranteed by such Guarantor under applicable federal and state laws,
including laws relating to the insolvency of debtors, fraudulent conveyance or
transfer or laws affecting the rights of creditors generally (after giving
effect to the right of contribution established in Section 2(b)).

 

(iii)        Each Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Secured Parties hereunder.

 

(iv)        The guarantee contained in this Section 2 shall remain in full force
and effect until all the Obligations and the obligations of each Guarantor under
the guarantee contained in this Section 2 shall have been satisfied by
indefeasible payment of the Obligations in full.

 

(v)         No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Secured Parties
from the Company, any of the Guarantors, any other guarantor or any other Person
by virtue of any action, proceeding, set-off, appropriation or application at
any time or from time to time in reduction of or in payment of the Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Obligations or any
payment received or collected from such Guarantor in respect of the
Obligations), remain liable for the Obligations up to the maximum liability of
such Guarantor hereunder until the Obligations are indefeasibly paid in full.

 

(vi)        Notwithstanding anything herein to the contrary, with respect to any
defaulted non-monetary Obligations the specific performance of which by the
Guarantors is not reasonably possible (e.g., the issuance of the Company's
Common Stock), the Guarantors shall only be liable for making the Secured
Parties whole on a monetary basis for the Company's failure to perform such
Obligations in accordance with the Transaction Documents.

 

(b)           Right of Contribution. Subject to Section 2(c), each Guarantor
hereby agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Guarantor's right of contribution shall be subject to the terms and conditions
of Section 2(c). The provisions of this Section 2(b) shall in no respect limit
the obligations and liabilities of any Guarantor to the Secured Parties and each
Guarantor shall remain liable to the Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

 



 3 

 

 

(c)          No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Secured
Parties, no Guarantor shall be entitled to be subrogated to any of the rights of
the Secured Parties against the Company, any other Guarantor, any collateral
security, guarantee or right of offset held by the Secured Parties for the
payment of the Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Company or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Secured Parties by the Company on account of the Obligations are
indefeasibly paid in full. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Secured Parties, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Secured
Parties in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Agent, if required), applied against the Obligations, whether
matured or unmatured, in such order as the Secured Parties may determine.

 

(d)          Amendments, Etc. With Respect to the Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the Secured
Parties may be rescinded by the Secured Parties and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Secured Parties, and the Purchase Agreement and
the other Transaction Documents and any other documents executed and delivered
in connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Secured Parties may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Secured Parties for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. The Secured Parties shall have no obligation to
protect, secure, perfect or insure any Lien at any time held by them as security
for the Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 



 4 

 

 

(e)          Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Secured Parties upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Company and any of the Guarantors, on the one hand,
and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives, to the extent permitted by
law, diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Company or any of the Guarantors with respect to
the Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment and performance without regard to (a) the
validity or enforceability of the Purchase Agreement or any other Transaction
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Secured Parties, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance or fraud by Secured Parties)
which may at any time be available to or be asserted by the Company, any
Guarantor or any other Person against the Secured Parties, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Company
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Company for the Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Secured Parties may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as they may have against the Company, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Secured Parties to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Company, any other Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Company, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Secured Parties against
any Guarantor. For the purposes hereof, “demand” shall include the commencement
and continuance of any legal proceedings.

 

(f)           Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time,
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Secured Parties upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Company or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

(g)          Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Secured Parties without set-off or counterclaim in U.S.
dollars at the address set forth or referred to in the Signature Pages to the
Purchase Agreement.

 



 5 

 

 

3.            Representations and Warranties. Each Guarantor hereby makes the
following representations and warranties to Secured Parties as of the date
hereof:

 

(a)           Organization and Qualification. The Guarantor is an entity, duly
incorporated, validly existing and in good standing under the laws of the
applicable jurisdiction set forth on Schedule 1, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Guarantor has no subsidiaries other than
those identified as such on the Disclosure Schedules to the Purchase Agreement.
The Guarantor is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not, individually or in the aggregate, (x) adversely affect the legality,
validity or enforceability of any of this Guaranty in any material respect, (y)
have a material adverse effect on the results of operations, assets, prospects,
or financial condition of the Guarantor or (z) adversely impair in any material
respect the Guarantor's ability to fully perform on a its obligations under this
Guaranty on a timely basis (a “Material Adverse Effect”).

 

(b)          Authorization; Enforcement. The Guarantor has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Guaranty and otherwise to carry out its obligations
hereunder. The execution and delivery of this Guaranty by the Guarantor and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of the Guarantor. This
Guaranty has been duly executed and delivered by the Guarantor and constitutes
the valid and binding obligation of the Guarantor enforceable against the
Guarantor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or generally affecting the enforcement
of creditors' rights and remedies or by other equitable principles of general
application.

 

(c)           No Conflicts. The execution, delivery and performance of this
Guaranty by the Guarantor and the consummation by the Guarantor of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of its Certificate of Incorporation, By-laws or equivalent
of such documents or (ii) conflict with, constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Guarantor is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Guarantor is subject (including Federal and State securities laws
and regulations), or by which any material property or asset of the Guarantor is
bound or affected, except in the case of each of clauses (ii) and (iii), such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as could not, individually or in the aggregate, have or result in a
Material Adverse Effect. The business of the Guarantor is not being conducted in
violation of any law, ordinance or regulation of any governmental authority,
except for violations which, individually or in the aggregate, do not have a
Material Adverse Effect.

 



 6 

 

 

(d)          Consents and Approvals. The Guarantor is not required to obtain any
consent, waiver, authorization or order of, or make any filing or registration
with, any court or other federal, state, local, foreign or other governmental
authority or other person in connection with the execution, delivery and
performance by the Guarantor of this Guaranty.

 

(e)          Purchase Agreement. The representations and warranties of the
Company set forth in the Purchase Agreement as they relate to such Guarantor,
each of which is hereby incorporated herein by reference, are true and correct
as of each time such representations are deemed to be made pursuant to such
Purchase Agreement, and the Secured Parties shall be entitled to rely on each of
them as if they were fully set forth herein, provided that each reference in
each such representation and warranty to the Company's knowledge shall, for the
purposes of this Section 3, be deemed to be a reference to such Guarantor's
knowledge.

 

(f)           Consultation with Counsel. Each Guarantor has consulted with
appropriate legal counsel with respect to the negotiation, execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby and the transactions contemplated by the other Transaction Documents.

 

4.            Covenants.

 

(a)          Each Guarantor covenants and agrees with the Secured Parties that,
from and after the date of this Guarantee until the Obligations shall have been
indefeasibly paid in full, such Guarantor shall take, and/or shall refrain from
taking, as the case may be, each commercially reasonable action that is
necessary to be taken or not taken, as the case may be, so that no Trigger Event
(as defined in the Certificate of Designations; or as applicable, Event of
Default (as defined in the Notes)) is caused by the failure to take such action
or to refrain from taking such action by such Guarantor.

 

(b)         So long as any of the Obligations are outstanding, unless Secured
Parties holding at least 67% of the then outstanding NACD Common Shares (or as
applicable subsequent to the exchange pursuant to Section 2.5 of the Purchase
Agreement, the Preferred Shares or the Notes) shall otherwise consent in
writing, each Guarantor will not directly or indirectly on or after the date of
this Guarantee:

 

i.             Enter into, create, incur, assume or suffer to exist any
indebtedness for borrowed money of any kind, including but not limited to, a
guarantee, on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom;

 

ii.            Enter into, create, incur, assume or suffer to exist any liens of
any kind, on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom
except for Permitted Liens;

 



 7 

 

 

iii.           Amend its certificate of incorporation, bylaws or other charter
documents so as to adversely affect any rights of any Secured Party;

 

iv.           Repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of its securities or debt
obligations;

 

v.            Pay cash dividends to any Person other than the Company;

 

vi.           Enter into any transaction with any Affiliate of the Guarantor
which would be required to be disclosed in any public filing of the Company with
the Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the Company
(even if less than a quorum otherwise required for board approval); or

 

vii.          Enter into any agreement with respect to any of the foregoing.

 

5.           Miscellaneous.

 

(a)           Amendments in Writing. None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
writing by the Secured Parties.

 

(b)           Notices. All notices, requests and demands to or upon the Secured
Parties or any Guarantor hereunder shall be effected in the manner provided for
in the Purchase Agreement, provided that any such notice, request or demand to
or upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 5(b).

 

(c)           No Waiver By Course Of Conduct; Cumulative Remedies. The Secured
Parties shall not by any act (except by a written instrument pursuant to Section
5(a)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any default under the
Transaction Documents or Event of Default. No failure to exercise, nor any delay
in exercising, on the part of the Secured Parties, of any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Secured Parties of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Secured Parties would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

(d)           Enforcement Expenses; Indemnification.

 

(i)          Each Guarantor agrees to pay, or reimburse the Secured Parties for,
all its reasonable costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 hereof or otherwise
enforcing or preserving any rights under this Guarantee and the other
Transaction Documents to which such Guarantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel to the Secured
Parties.

 



 8 

 

 

(ii)          Each Guarantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable in connection with any of the transactions
contemplated by this Guarantee.

 

(iii)        Each Guarantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Guarantee to the extent the Company would
be required to do so pursuant to the Purchase Agreement.

 

(iv)        The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Purchase Agreement and the
other Transaction Documents.

 

(e)           Successor and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Secured Parties and their respective successors and assigns; provided that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Guarantee without the prior written consent of the Secured Parties.

 

(f)            Set-Off. Each Guarantor hereby irrevocably authorizes the Secured
Parties at any time and from time to time while an Event of Default under any of
the Transaction Documents shall have occurred and be continuing, without notice
to such Guarantor or any other Guarantor, any such notice being expressly waived
by each Guarantor, to set-off and appropriate and apply any and all deposits,
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Secured Parties to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Secured Parties may elect,
against and on account of the Obligations and liabilities owed by such Guarantor
hereunder to the Secured Parties hereunder and claims of every nature and
description of the Secured Parties against such Guarantor, in any currency,
whether arising hereunder, under the Purchase Agreement, any other Transaction
Document or otherwise, as the Secured Parties may elect, whether or not the
Secured Parties have made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Secured Parties shall
notify such Guarantor promptly of any such set-off and the application made by
the Secured Parties of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Secured Parties under this Section are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which the
Secured Parties may have.

 



 9 

 

 

(g)           Counterparts. This Guarantee may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(h)           Severability. Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(i)            Section Headings. The Section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

(j)            Integration. This Guarantee and the other Transaction Documents
represent the agreement of the Guarantors and the Secured Parties with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Secured Parties relative to
subject matter hereof and thereof not expressly set forth or referred to herein
or in the other Transaction Documents.

 

(k)           Governing Laws. All questions concerning the construction,
validity, enforcement and interpretation of this Guarantee shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each of
the Company and the Guarantors agree that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Guarantee (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York, Borough of Manhattan. Each of the Company and the
Guarantors hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Guarantee and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Guarantee or the transactions
contemplated hereby.

 



 10 

 

 

(l)           Acknowledgements. Each Guarantor hereby acknowledges that:

 

(i)           It has been advised by counsel in the negotiation, execution and
delivery of this Guarantee and the other Transaction Documents to which it is a
party;

 

(ii)          The Secured Parties have no fiduciary relationship with or duty to
any Guarantor arising out of or in connection with this Guarantee or any of the
other Transaction Documents, and the relationship between the Guarantors, on the
one hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(iii)         No joint venture is created hereby or by the other Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Guarantors and the Secured Parties.

 

(m)          Additional Guarantors. The Company shall cause each of its
subsidiaries formed or acquired on or subsequent to the date hereof to become a
Guarantor for all purposes of this Guarantee by executing and delivering an
Assumption Agreement in the form of Annex 1 hereto.

 

(n)           Release of Guarantors. Each Guarantor will be released from all
liability hereunder concurrently with the indefeasible repayment in full of all
amounts owed under the Purchase Agreement, the Certificate of Designations, the
NACD Common Shares (or as applicable subsequent to the exchange pursuant to
Section 2.5 of the Purchase Agreement, the Preferred Shares or the Notes) and
the other Transaction Documents.

 

(o)           Seniority. Except as set forth in the Security Agreement, the
Obligations of each of the Guarantors hereunder rank senior in priority to any
other Indebtedness (as defined in the Purchase Agreement) of such Guarantor.

 

(p)           WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, THE PURCHASERS, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND
FOR ANY COUNTERCLAIM THEREIN.

 

[Signature Pages Follow]

 



 11 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 



Swiss Heights Engineering S.A.       By:       Name:     Title:   

 

NAC DRIVE SYSTEMS, INC.         By:       Name:     Title:  



  

BELLELLI ENGINEERING S.P.A.       By:       Name:     Title:    



 

Bellelli USA LLC         By:       Name:     Title:   



 



BE NORTH AMERICA, CORP.         By:            Name:     Title:    

 

Consented and agreed to:

 

NAC GLOBAL TECHNOLOGIES, INC.         By:       Name:     Title:  

 

 12 

 

 

ANNEX 1 TO

SUBSIDIARY GUARANTEE

 

Assumption Agreement, dated as of ____ __, ______ made by
______________________________, a ______________ corporation (the “Additional
Guarantor”), in favor of the Secured Parties pursuant to the Purchase Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Purchase Agreement.

 

W I T N E S S E T H:

 

WHEREAS, NAC Global Technologies, Inc., a Nevada corporation (the “Company”) and
the Secured Parties have entered into a Securities Purchase Agreement, dated as
of November 4, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Purchase Agreement”);

 

WHEREAS, in connection with the Purchase Agreement, the Subsidiaries of the
Company (other than the Additional Guarantor) have entered into the Subsidiary
Guarantee, dated as of November 16, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee”) in favor of the Secured Parties;

 

WHEREAS, the Purchase Agreement requires the Additional Guarantor to become a
party to the Guarantee; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;

 

NOW, THEREFORE, IT IS AGREED:

 

1.            Guarantee. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 5(m) of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as the date hereof as to such Additional Guarantor
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

2.             Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK.

 

 13 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 



[ADDITIONAL GUARANTOR]         By:                          Name:     Title:    


 

 

 

14



 

